Citation Nr: 1449471	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  99-18 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1944 to November 1945 in the recognized Philippine guerillas.  He died in May 1998.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that new and material evidence had not been received sufficient to reopen the Appellant's previously denied claims of service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 ("DIC claim").  The Appellant disagreed with this decision in November  2012.  She perfected a timely appeal in November 2013.

The Board observes that, in October 2001, it denied the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant did not appeal this decision to the United States Court of Appeals for Veterans Claims ("Court") and it became final.  See 38 U.S.C.A. §§ 7104, 7266 (West 2002).  The Board noted in its October 2001 decision that there was a temporary stay then in effect on DIC claims and deferred action on the Appellant's DIC claim.  See Board decision dated October 10, 2001, at pp. 2; see also National Organization of Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (directing VA to conduct expedited rulemaking to explain why 38 C.F.R. §§ 3.22 and 20.1106 were inconsistent with 'hypothetical entitlement' to DIC benefits or revise these regulations so that they were consistent) (NOVA I).  The stay imposed on DIC claims following NOVA I was lifted following the Federal Circuit's subsequent decision in National Organization of Veterans' Advocates, Inc., v. Secretary of Veterans Affairs , 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).   The Board also observes that, in January 2004, it denied the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318.  This decision also was not appealed to the Court and it also became final.  See 38 U.S.C.A. §§ 7104, 7266 (West 2002).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen a claim of service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a decision dated on October 10, 2001, the Board denied the Appellant's claim of service connection for the cause of the Veteran's death; this decision was not appealed and became final.

2.  The evidence received since the October 2001 Board decision is either cumulative or redundant of evidence previously considered in support of the Appellant's claim of service connection for the cause of the Veteran's death and does not relate to an unestablished fact necessary to substantiate the claim.

3.  In a decision dated on January 6, 2004, the Board denied the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318; this decision was not appealed and became final.

4.  The evidence received since January 2004 is either cumulative or redundant of evidence previously considered in support of the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 2001 Board decision, which denied the Appellant's claim of service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. §§ 7104, 7266 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the October 2001 Board decision in support of the Appellant's claim of service connection for the cause of the Veteran's death is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).

3.  The January 2004 Board decision, which denied the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318, is final.  38 U.S.C.A. §§ 7104, 7266 (West 2002 & Supp. 2014); 38 C.F.R. § 20.1100 (2014).

4.  Evidence received since the January 2004 Board decision in support of the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 is not new and material; thus, this claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2011, VA notified the Appellant of the information and evidence needed to substantiate and complete her claims, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Appellant to submit medical evidence relating the cause of the Veteran's death to active service or demonstrating her entitlement to DIC under 38 U.S.C.A. § 1318 and noted other types of evidence the Appellant could submit in support of her claims.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 2011 letter also defined new and material evidence, advised the Appellant of the reasons for the prior denial of her claims, and noted the evidence needed to substantiate the underlying claims.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additional notice of the five elements of a service-connection claim was provided in the August 2011 letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support reopening the Appellant's claims of service connection for the cause of the Veteran's death or for entitlement to DIC under 38 U.S.C.A. § 1318.  Because the Appellant was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify her under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the August 2011 notice was issued prior to the currently appealed rating decision issued in November 2011; thus, this notice was timely.  There has been no prejudice to the Appellant and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording her the opportunity to give testimony before the RO and the Board, although she declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the claims file; the Appellant has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.  The Appellant also does not contend, and the evidence does not show, that the Veteran was in receipt of Social Security Administration (SSA) disability benefits prior to his death such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As will be explained below in greater detail, because new and material evidence has not been received to reopen the Appellant's claims of service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318, an opinion is not required.  In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claims

The Appellant essentially contends that new and material evidence has been received sufficient to reopen her previously denied claims of service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318. 

In October 2001, the Board denied the Appellant's claim of service connection for the cause of the Veteran's death.  In January 2004, the Board denied the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Appellant did not initiate an appeal of either the October 2001 or January 2004 Board decisions to the Court and both of these decisions became final.  

The claims of service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Appellant filed an application to reopen her previously denied claims of service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 in a letter dated on June 14, 2011, and date stamped as received by the RO on June 21, 2011.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Appellant's application to reopen a claim of service connection for the cause of the Veteran's death, the evidence before VA at the time of the prior final Board decision in October 2001 consisted of the Veteran's post-service VA and private treatment records and the Appellant's lay statements.  The Board noted that the record evidence did not support finding that the cause of the Veteran's death was related to active service or any incident of service, including as due to his service-connected chronic brain syndrome (the only disability for which service connection was in effect prior to his death).  The Board explained that the Veteran had not been diagnosed as having or treated for any of the causes of his death before he slipped and fell on concrete pavement in May 1998, went in to cardiac arrest, and was pronounced dead on arrival after cardiopulmonary resuscitation efforts failed in the hospital.  The Board also explained that, with the exception of a single finding by a private clinician in April 1970 of a palpable posterior myocardial infarction which was not confirmed on subsequent treatment, the Veteran was not diagnosed as having or treated for cardiac arrest prior to his death.  Thus, the claim was denied.

With respect to the Appellant's application to reopen a claim of entitlement to DIC under 38 U.S.C.A. § 1318, the evidence before VA at the time of the prior final Board decision in January 2004 consisted of prior VA rating decisions concerning the Veteran's service-connected chronic brain syndrome, the Veteran's post-service VA and private treatment records, and the Appellant's lay statements.  The Board noted that, prior to the Veteran's death, his service-connected chronic brain syndrome was evaluated as 30 percent disabling from December 1951, 100 percent disabling from August 1969, 70 percent disabling from June 1985, and 100 percent disabling from November 1990.  The Board also noted that, in the 10 years immediately preceding the Veteran's death, his service-connected chronic brain syndrome was evaluated as 70 percent disabling prior to November 1990 and as 100 percent disabling since November 1990.  The Board further noted that, because a 100 percent rating for the Veteran's service-connected chronic brain syndrome was in effect for less than 10 years immediately preceding his death, the Appellant was not entitled to DIC under 38 U.S.C.A. § 1318.  The Board also noted further that the Veteran's service-connected chronic brain syndrome was not rated as 100 percent disabling continuously since his separation from service in the recognized guerillas, including for a period of more than 20 years between his separation from service in 1945 and when the initial 100 percent rating was assigned effective August 1969 for his service-connected chronic brain syndrome.  Thus, the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 was denied.

The newly received evidence includes multiple lay statements from the Appellant, a copy of the Veteran's death certificate, a copy of the marriage contract between the Appellant and the Veteran, and a copy of the birth certificate for the child born to the Appellant and the Veteran while they were married.  The Board notes in this regard that, since the most recent decision was issued in January 2004, the Appellant repeatedly has written the RO and asserted essentially that VA improperly had denied her DIC claim because, prior to his death, the Veteran was in receipt of a 100 percent rating for his service-connected chronic brain syndrome for a cumulative but not consecutive total of more than 10 years between his separation from service in the recognized guerillas and his death.  In response, the RO invited the Appellant on each occasion to present new and material evidence in support of her claims.  The Appellant finally did so in June 2011 when she submitted copies of the Veteran's death certificate, the marriage contract between the Appellant and the Veteran, and the birth certificate for the child born to the Appellant and the Veteran while they were married.

With respect to the Appellant's application to reopen a previously denied claim of service connection for the cause of the Veteran's death, the Board notes that the evidence which was of record in October 2001 did not indicate that the cause of the Veteran's death was related to active service or any incident of service, including as due to his service-connected chronic brain syndrome (the only disability for which service connection was in effect prior to his death).  Despite the Appellant's repeated assertions, a review of the record evidence submitted since October 2001 still does not indicate that the cause of the Veteran's death is related to active service or any incident of service, including as due to his service-connected chronic brain syndrome.  All of the evidence submitted in June 2011 is cumulative or redundant of evidence previously considered by VA in adjudicating the Appellant's claim of service connection for the cause of the Veteran's death.  

The Board notes in this regard that there is no evidence, other than the Appellant's statements, in the newly submitted evidence which indicates that the cause of the Veteran's death is related to active service, including as due to service-connected chronic brain syndrome.  The Appellant is not competent to testify as to the cause of the Veteran's death as such opinion requires medical expertise.  As noted elsewhere, the first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon, 20 Vet. App. at 79.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the Veteran's death is insufficient to require the Secretary to obtain an opinion concerning the contended causal relationship between the cause of the Veteran's death and active service.  See Waters, 601 F.3d at 1274.  Nor is such evidence sufficient to reopen the previously denied service connection claim for the cause of the Veteran's death.

With respect to the Appellant's application to reopen a claim of entitlement to DIC under 38 U.S.C.A. § 1318, the Board notes that the evidence which was of record in January 2004 did not indicate that she was entitled to DIC under 38 U.S.C.A. § 1318.  Despite the Appellant's repeated assertions, a review of the record evidence submitted since January 2004 still does not indicate that she is entitled to DIC under 38 U.S.C.A. § 1318.  All of the evidence submitted in June 2011 is cumulative or redundant of evidence previously considered by VA in adjudicating the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318.  The Appellant essentially has asserted that she is entitled to DIC under 38 U.S.C.A. § 1318 because the Veteran was in receipt of a 100 percent rating for a total of at least 10 years between his separation from service in the recognized guerillas and his death even though his period of entitlement was not consecutive.  The Board notes in this regard that there is a clear statutory requirement for DIC that a Veteran's service-connected disability must be "continuously rated totally disabling for a period of 10 or more years immediately preceding death" or "for a period of not less than five years from the date of such Veteran's discharge or other release from active duty" as outlined in 38 U.S.C.A. § 1318.  See 38 U.S.C.A. §§ 1318(b)(1), (2) (West 2002 & Supp. 2014) (Emphasis added).  In other words, the statute governing entitlement to DIC requires a 100 percent rating for a service-connected disability be in effect for at least 10 consecutive years prior to a Veteran's death or for at least 5 consecutive years from the date of a Veteran's separation from service.  Id.  None of the evidence submitted since January 2004 relates to an unestablished fact concerning how many years the Veteran was in receipt of a 100 percent rating for a service-connected disability prior to his death such that the Appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1318 can be reopened.

The Board finally observes that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In this case, however, there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening the Appellant's previously claims of service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318.  Unlike in Shade, there is no evidence in this case - either previously considered in the October 2001 Board decision, which denied the service connection claim for the cause of the Veteran's death, the January 2004 Board decision, which denied the claim of entitlement to DIC under 38 U.S.C.A. § 1318, or received since either of these decisions became final - which demonstrates that the cause of the Veteran's death is related to active service or any incident of service or that the Appellant is entitled to DIC under 38 U.S.C.A. § 1318.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Appellant's request to reopen her previously denied claims of service connection for the cause of the Veteran's death and for entitlement to DIC under 38 U.S.C.A. § 1318.  In summary, as new and material evidence has not been received, the previously denied claims of service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318 are not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for the cause of the Veteran's death is not reopened.

As new and material evidence has not been received, the previously denied claim of entitlement to DIC under 38 U.S.C.A. § 1318 is not reopened.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


